In an action on a payment bond (Action No. 1) and an action to recover for work, labor and services, the appeal is from an order of the Supreme Court, Nassau County, entered March 23, 1977, which, inter alia, directed consolidation of the two actions. Order modified by deleting therefrom the provision directing consolidation and substituting therefor a provision directing a joint trial of Action No. 1 and Action No. 2. As so modified, order affirmed, with one bill of $50 costs and disbursements payable to respondents. In our opinion the identity of the actions should be preserved. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.